DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20, as originally filed, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 10, 11, 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 14 and 16 of U.S. Patent No. US 10,803,497 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, See Table below:
Application 17/067,505
Claim 1
Application 14/512,279 now Patent US 10,803,497 B2
Claim 1
A computer-implemented method comprising:
A computer-implemented method comprising:
as performed by a computing system comprising one or more computing devices configured to execute specific instructions, receiving review data from a client device, wherein the review data is associated with a rental location;
as performed by a computing system comprising one or more computing devices configured to execute specific instructions, receiving, at a networked computing device, review data transmitted by a client device, wherein the review data is generated by an application executed on the client device, and wherein the review data is associated with a rental location;
identifying credential data and network data received from the client device in association with the review data, wherein the network data comprises: data identifying a network to which the client device is connected; and
extracting credential data and network data from the review data, wherein the credential data comprises data regarding the client device, and wherein the network data comprises: data identifying a network to which the client device is connected; and
data representing a signal strength of a network connection of the client device to the network;
data representing a signal strength of a network connection of the client device to the network;
determining that the credential data corresponds to stored access credentials;
determining that the credential data corresponds to access credentials stored in a data storage resource;
determining, based at least partly on the network data, that the network to which the client device is connected is a wireless network at the rental location;
determining, based at least partly on the network data, that the network to which the client device is connected is a wireless network at the rental location;
determining, based at least partly on the network data, that the signal strength of the network connection satisfies a threshold;
determining, based at least partly on the network data, that the signal strength of the network connection satisfies a threshold; determining, based at least partly on the signal strength satisfying the threshold, that the client device is within a predetermined proximity of the rental location;
determining, based at least partly on (1) the credential data corresponding to the stored access credentials and (2) the signal strength of the network connection satisfying the threshold, to initiate publication of at least a portion of the review data;
determining, based at least partly on (1) the credential data corresponding to the access credentials and (2) the client device being within the predetermined proximity of the rental location, to initiate publication of at least a portion of the review data;
and publishing the at least a portion of the review data, wherein publishing the at least a portion of the review data comprises making the at least a portion of the review data accessible by one or more client devices, other than the client device, that request information regarding the rental location.
communicating a notice of a pending publication of the review data file to an owner device associated with an owner of the rental location; receiving, from the owner device, review action data regarding an action to be taken with respect to the review data file; determining, based at least partly on the review action data, to publish the review data file; and publishing the review data file.
Claim 2
Claim 1
The computer-implemented method of Claim 1, further comprising, prior to determining to initiate publication of the at least a portion of the review data: determining, based at least partly on the signal strength satisfying the threshold, that the client device is within a predetermined proximity of the rental location.
determining, based at least partly on the network data, that the signal strength of the network connection satisfies a threshold; determining, based at least partly on the signal strength satisfying the threshold, that the client device is within a predetermined proximity of the rental location;
Claim 3
Claim 16
The computer-implemented method of Claim 1, further comprising, prior to receiving the review data from the client device: sending a push message to the client device, wherein the push message requests that a user of the client device compose a review of the rental location, wherein the push message is configured to be processed for display by an application executed on the client device.
The system of claim 10, wherein the one or more computer processors are further configured by the executable instructions to at least: generate a push message configured to be received by an application; and transmit the push message via the communications interface to an external device in communications with the communications interface via a wireless communications link.
Claim 4
Claim 2
The computer-implemented method of Claim 1, wherein determining to initiate publication of at least the portion of the review data is based in further part on a determination that the review data is received from the client device during a time at which the rental location is scheduled to be rented by a renter account associated with the review data.
The computer-implemented method of claim 1, wherein the receiving the review data occurs during a time at which the rental location is rented to a renter account associated with the client device.
Claim 6
Claim 14
The computer-implemented method of Claim 1, wherein determining that the credential data corresponds to the stored access credentials comprises authenticating that a user that submitted the review data is an authorized guest at the rental location.
The system of claim 10, wherein one or more computer processors are further configured by the executable instructions to at least: receive amended review data, via the communications interface, from one of the first computing device or the second computing device; determine that credential data included in the amended review data matches an access credential in the data storage resource; determine that location data included in the amended review data indicates the first computing device or second computing device is within a predetermined proximity of a location associated with the user account; format the amended review data into an amended review data file, and queue the amended review data file for publication.
Claim 10
Claim 10
A system comprising:
A system comprising:
a non-transitory data store that stores access credentials; and at least one processor configured with executable instructions that, when executed by the at least one processor, cause the at least one processor to:
a data storage resource; a communications interface; and one or more computer processors in communication with the data storage resource and the communications interface, wherein the one or more computer processors are configured to execute instructions embodied in a non-transitory computer readable medium to at least:
receive review data from a client device, wherein the review data is associated with a property being reviewed;
receive review data from a first computing device via the communications interface, wherein the review data is associated with an event;
identify credential data and network data received from the client device in association with the review data, wherein the network data comprises:
determine that credential data included in the review data matches an access credential, in the data storage resource, associated with the first computing device;
data identifying a network to which the client device is connected; and
determine, based at least partly on network data included in the review data, that a network to which the first computing device is connected is a wireless network at the event;
data representing a signal strength of a network connection of the client device to the network;
determine, based at least partly on the network data, that a signal strength of the network connection satisfies a threshold;
determine that the credential data corresponds to at least a portion of the access credentials stored in the non-transitory data store; determine, based at least partly on the network data, that the network to which the client device is connected is a wireless network at the property being reviewed;
determine that credential data included in the review data matches an access credential, in the data storage resource, associated with the first computing device;
determine, based at least partly on network data included in the review data, that a network to which the first computing device is connected is a wireless network at the event;
determine, based at least partly on the network data, that the signal strength of the network connection satisfies a threshold;
determine, based at least partly on the network data, that a signal strength of the network connection satisfies a threshold;
determine, based at least partly on (1) the credential data corresponding to the at least a portion of the access credentials and (2) the signal strength of the network connection satisfying the threshold, to initiate publication of at least a portion of the review data; and publish the at least a portion of the review data.
communicate via the communications interface, to a second computing device associated with a user account, a notice of a pending publication of the review data file, wherein the user account is associated with the event; receive, from the second computing device, review action data regarding an action to be taken with respect to the review data file; determine, based at least partly on the review action data, to publish the review data file; and publish the review data file.
Claim 11
Claim 10
The system of Claim 10, wherein publishing the at least a portion of the review data comprises making the at least a portion of the review data accessible by one or more client devices, other than the client device, that request information regarding the property from the system.
communicate via the communications interface, to a second computing device associated with a user account, a notice of a pending publication of the review data file, wherein the user account is associated with the event; receive, from the second computing device, review action data regarding an action to be taken with respect to the review data file; determine, based at least partly on the review action data, to publish the review data file; and publish the review data file.
Claim 15
Claim 14
The system of Claim 10, wherein determining that the credential data corresponds to the at least a portion of the access credentials stored in the non-transitory data store comprises authenticating that a user that submitted the review data is a guest at the property being reviewed.
The system of claim 10, wherein one or more computer processors are further configured by the executable instructions to at least: receive amended review data, via the communications interface, from one of the first computing device or the second computing device; determine that credential data included in the amended review data matches an access credential in the data storage resource; determine that location data included in the amended review data indicates the first computing device or second computing device is within a predetermined proximity of a location associated with the user account; format the amended review data into an amended review data file, and queue the amended review data file for publication.
Claim 17
Claim 10
A system comprising:
A system comprising:
a non-transitory data store that stores access credentials; and at least one processor configured with executable instructions that, when executed by the at least one processor, cause the at least one processor to:
a data storage resource; a communications interface; and one or more computer processors in communication with the data storage resource and the communications interface, wherein the one or more computer processors are configured to execute instructions embodied in a non-transitory computer readable medium to at least:
receive review data from a client device, wherein the review data is associated with an event;
receive review data from a first computing device via the communications interface, wherein the review data is associated with an event;
identify credential data and network data received from the client device in association with the review data, wherein the network data comprises:
determine that credential data included in the review data matches an access credential, in the data storage resource, associated with the first computing device;
data identifying a network to which the client device is connected; and data representing a signal strength of a network connection of the client device to the network;
determine, based at least partly on network data included in the review data, that a network to which the first computing device is connected is a wireless network at the event; determine, based at least partly on the network data, that a signal strength of the network connection satisfies a threshold; determine, based at least partly on the signal strength satisfying the threshold, that the first computing device is within a predetermined proximity of the event;
determine that the credential data corresponds to at least a portion of the access credentials stored in the non-transitory data store;
determine, based at least partly on the network data, that the network to which the client device is connected is a wireless network at the event;
determine that credential data included in the review data matches an access credential, in the data storage resource, associated with the first computing device;
determine, based at least partly on network data included in the review data, that a network to which the first computing device is connected is a wireless network at the event;
determine, based at least partly on the network data, that the signal strength of the network connection satisfies a threshold;
determine, based at least partly on the network data, that a signal strength of the network connection satisfies a threshold;
determine, based at least partly on (1) the credential data corresponding to the at least a portion of the access credentials and (2) the signal strength of the network connection satisfying the threshold, to initiate publication of at least a portion of the review data; and publish the at least a portion of the review data.
communicate via the communications interface, to a second computing device associated with a user account, a notice of a pending publication of the review data file, wherein the user account is associated with the event; receive, from the second computing device, review action data regarding an action to be taken with respect to the review data file; determine, based at least partly on the review action data, to publish the review data file; and publish the review data file.



Claims 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,803,497 B2 in view of Luna (US 2015/0172878 A1) hereafter Luna. 
As per claim 5, Application 14/512,279 now Patent US 10,803,497 B2 discloses the above-enclosed invention; however it is not explicit that the credential data comprises a MAC address.
	Luna, which also talks about credential data, teaches it is known to use a MAC address for the purposes of credential data (Page 6, paragraph [0057]; teaches it is known to identify a device through the use of a MAC address and to use the use of the MAC address as a form of credentials. Since Application 14/512,279 now Patent US 10,803,497 B2 already discusses the use of credentials and identifying the device, it would have been obvious to use one known method of identifying the device as shown in Luna such as MAC address).
	Application 14/512,279 now Patent US 10,803,497 B2 discloses a system/method for processing reviews which utilizes the signal strength of the user device to determine if the user is at the location. Application 14/512,279 now Patent US 10,803,497 B2 authenticates the user but is not specific that it utilizes the device MAC address to accomplish this.
	Luna teaches that a known form of credentials includes the use of a MAC address of the device. 
	It would have been obvious to one of ordinary skill in the art to include in the system/method of Application 14/512,279 now Patent US 10,803,497 B2 the ability to use a MAC address as part of the credentials as taught by Luna since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Luna, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of processing reviews provided by Application 14/512,279 now Patent US 10,803,497 B2, with the ability to use a MAC address as part of the credentials as taught by Luna, for the purposes of using known techniques to authenticate the device. Since Application 14/512,279 now Patent US 10,803,497 B2 already discusses the use of credentials and identifying the device, it would have been obvious to use one known method of identifying the device as shown in Luna such as MAC address.

Claim(s) 7-9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. US 10,803,497 B2 in view of Ridings et al. (US 2006/0143090 A1) hereafter Ridings. 
As per claim 7, Application 14/512,279 now Patent US 10,803,497 B2 discloses the above-enclosed invention; however it is not explicit wherein the data representing the signal strength of the network connection comprises a received signal strength indicator (RSSI).
	Ridings, which like Application 14/512,279 now Patent US 10,803,497 B2 talks about measuring signal strength, teaches it is known for the data representing the signal strength of the network connection comprises a received signal strength indicator (RSSI) (Page 1, paragraph [0004], page 2, paragraph [0022] and Page 3, paragraph [0024]; teach that it is known for the data representing signal strength to be RF signal strength, a RSSI or received signal strength indicator or ping time, each of these values indicates how close the wireless access point is and measures the connection between the Access Point and the device. Since Application 14/512,279 now Patent US 10,803,497 B2 talks about measuring signal strength it would have been obvious to measure these values using known techniques. As shown in Ridings this can indicate the quality of the connection to the wireless access point and the device).
	Application 14/512,279 now Patent US 10,803,497 B2 discloses a system/method for processing reviews which utilizes the signal strength of the user device to determine if the user is at the location. Application 14/512,279 now Patent US 10,803,497 B2 determines signal strength but is not specific that it utilizes the RSSI.
	Ridings teaches that a known form of measuring signal strength includes the use of a RSSI. 
	It would have been obvious to one of ordinary skill in the art to include in the system/method of Application 14/512,279 now Patent US 10,803,497 B2 the ability to use RSSI to measure signal strength as taught by Ridings since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Ridings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of processing reviews provided by Application 14/512,279 now Patent US 10,803,497 B2, with the ability to use RSSI to measure signal strength as taught by Ridings, for the purposes of using known techniques to measure the signal strength. Since Application 14/512,279 now Patent US 10,803,497 B2 talks about measuring signal strength it would have been obvious to measure these values using known techniques. As shown in Ridings this can indicate the quality of the connection to the wireless access point and the device.
As per claim 8, Application 14/512,279 now Patent US 10,803,497 B2 discloses the above-enclosed invention; however it is not explicit wherein the signal strength of the network connection comprises a radio frequency (RF) signal strength.
	Ridings, which like Application 14/512,279 now Patent US 10,803,497 B2 talks about measuring signal strength, teaches it is known for the signal strength of the network connection comprises a radio frequency (RF) signal strength (Page 1, paragraph [0004], page 2, paragraph [0022] and Page 3, paragraph [0024]; teach that it is known for the data representing signal strength to be RF signal strength, a RSSI or received signal strength indicator or ping time, each of these values indicates how close the wireless access point is and measures the connection between the Access Point and the device. Since Application 14/512,279 now Patent US 10,803,497 B2 talks about measuring signal strength it would have been obvious to measure these values using known techniques. As shown in Ridings this can indicate the quality of the connection to the wireless access point and the device).
	Application 14/512,279 now Patent US 10,803,497 B2 discloses a system/method for processing reviews which utilizes the signal strength of the user device to determine if the user is at the location. Application 14/512,279 now Patent US 10,803,497 B2 determines signal strength but is not specific that it utilizes the radio frequency (RF) signal strength.
	Ridings teaches that a known form of measuring signal strength includes the use of a radio frequency (RF) signal strength. 
	It would have been obvious to one of ordinary skill in the art to include in the system/method of Application 14/512,279 now Patent US 10,803,497 B2 the ability to use radio frequency (RF) signal strength to measure signal strength as taught by Ridings since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Ridings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of processing reviews provided by Application 14/512,279 now Patent US 10,803,497 B2, with the ability to use radio frequency (RF) signal strength to measure signal strength as taught by Ridings, for the purposes of using known techniques to measure the signal strength. Since Application 14/512,279 now Patent US 10,803,497 B2 talks about measuring signal strength it would have been obvious to measure these values using known techniques. As shown in Ridings this can indicate the quality of the connection to the wireless access point and the device.
As per claim 9, Application 14/512,279 now Patent US 10,803,497 B2 discloses the above-enclosed invention; however it is not explicit wherein the data representing the signal strength of the network connection is based at least in part on signal ping times.
	Ridings, which like Application 14/512,279 now Patent US 10,803,497 B2 talks about measuring signal strength, teaches it is known for the data representing the signal strength of the network connection is based at least in part on signal ping times (Page 1, paragraph [0004], page 2, paragraph [0022] and Page 3, paragraph [0024]; teach that it is known for the data representing signal strength to be RF signal strength, a RSSI or received signal strength indicator or ping time, each of these values indicates how close the wireless access point is and measures the connection between the Access Point and the device. Since Application 14/512,279 now Patent US 10,803,497 B2 talks about measuring signal strength it would have been obvious to measure these values using known techniques. As shown in Ridings this can indicate the quality of the connection to the wireless access point and the device).
	Application 14/512,279 now Patent US 10,803,497 B2 discloses a system/method for processing reviews which utilizes the signal strength of the user device to determine if the user is at the location. Application 14/512,279 now Patent US 10,803,497 B2 determines signal strength but is not specific that it utilizes the signal ping times.
	Ridings teaches that a known form of measuring signal strength includes the use of a signal ping times. 
	It would have been obvious to one of ordinary skill in the art to include in the system/method of Application 14/512,279 now Patent US 10,803,497 B2 the ability to use signal ping times to measure signal strength as taught by Ridings since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Ridings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of processing reviews provided by Application 14/512,279 now Patent US 10,803,497 B2, with the ability to use signal ping times to measure signal strength as taught by Ridings, for the purposes of using known techniques to measure the signal strength. Since Application 14/512,279 now Patent US 10,803,497 B2 talks about measuring signal strength it would have been obvious to measure these values using known techniques. As shown in Ridings this can indicate the quality of the connection to the wireless access point and the device.
As per claim 16, Application 14/512,279 now Patent US 10,803,497 B2 discloses the above-enclosed invention; however it is not explicit wherein the data representing the signal strength of the network connection comprises at least one of a received signal strength indicator (RSSI) or a radio frequency (RF) signal strength.
	Ridings, which like Application 14/512,279 now Patent US 10,803,497 B2 talks about measuring signal strength, teaches it is known for the data representing the signal strength of the network connection comprises at least one of a received signal strength indicator (RSSI) or a radio frequency (RF) signal strength (Page 1, paragraph [0004], page 2, paragraph [0022] and Page 3, paragraph [0024]; teach that it is known for the data representing signal strength to be RF signal strength, a RSSI or received signal strength indicator or ping time, each of these values indicates how close the wireless access point is and measures the connection between the Access Point and the device. Since Application 14/512,279 now Patent US 10,803,497 B2 talks about measuring signal strength it would have been obvious to measure these values using known techniques. As shown in Ridings this can indicate the quality of the connection to the wireless access point and the device).
	Application 14/512,279 now Patent US 10,803,497 B2 discloses a system/method for processing reviews which utilizes the signal strength of the user device to determine if the user is at the location. Application 14/512,279 now Patent US 10,803,497 B2 determines signal strength but is not specific that it utilizes the RSSI or RF signal strength.
	Ridings teaches that a known form of measuring signal strength includes the use of a RSSI or RF signal strength. 
	It would have been obvious to one of ordinary skill in the art to include in the system/method of Application 14/512,279 now Patent US 10,803,497 B2 the ability to use RSSI or RF signal strength to measure signal strength as taught by Ridings since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Ridings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of processing reviews provided by Application 14/512,279 now Patent US 10,803,497 B2, with the ability to use RSSI or RF signal strength to measure signal strength as taught by Ridings, for the purposes of using known techniques to measure the signal strength. Since Application 14/512,279 now Patent US 10,803,497 B2 talks about measuring signal strength it would have been obvious to measure these values using known techniques. As shown in Ridings this can indicate the quality of the connection to the wireless access point and the device.


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. US 10,803,497 B2 in view of Moore (US 2013/0132959 A1) hereafter Moore. 
As per claim 12, Application 14/512,279 now Patent US 10,803,497 B2 discloses the above-enclosed invention; however it is not explicit wherein the review data is received via communication between an application programming interface (API) operated by the system and an application executed on the client device.
	Moore, which like Application 14/512,279 now Patent US 10,803,497 B2 talks about collecting review data, teaches wherein the review data is received via communication between an application programming interface (API) operated by the system and an application executed on the client device (Page 1, paragraph [0017] and Page 5, paragraphs [0033] and [0036]; teaches it is known to collect review data and in doing so it is known to communicate between a server and a client using an application programming interface or API. Since Application 14/512,279 now Patent US 10,803,497 B2 already discloses sending and receiving communications it would have been obvious to do so using known techniques specifically through the use of an API, which are used to communicate information).
	Application 14/512,279 now Patent US 10,803,497 B2 discloses a system/method for processing reviews which utilizes the signal strength of the user device to determine if the user is at the location. Application 14/512,279 now Patent US 10,803,497 B2 communicates review information but is not specific that it utilizes an API.
	Moore teaches that a known form of communicating between a client device and server includes the use of an API. 
	It would have been obvious to one of ordinary skill in the art to include in the system/method of Application 14/512,279 now Patent US 10,803,497 B2 the ability to use an API to communicate between a server and a client as taught by Moore since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Moore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of processing reviews provided by Application 14/512,279 now Patent US 10,803,497 B2, with the ability to use an API to communicate between a server and a client as taught by Moore, for the purposes of using known techniques to communicate. Since Application 14/512,279 now Patent US 10,803,497 B2 already discloses sending and receiving communications it would have been obvious to do so using known techniques specifically through the use of an API, which are used to communicate information.

Claim(s) 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. US 10,803,497 B2 in view of Abhyanker (US 2014/0100900 A1) hereafter Abhyanker. 
As per claim 13, Application 14/512,279 now Patent US 10,803,497 B2 discloses the above-enclosed invention; however it is not explicit wherein the property being reviewed comprises a vacation rental property.
	Abhyanker, which like Application 14/512,279 now Patent US 10,803,497 B2 talks about providing reviews, teaches it is known wherein the property being reviewed comprises a vacation rental property (Figure 12, Page 22, paragraph [0217], Page 32, paragraph [0347], Page 35, paragraph [0371] and Page 37, paragraph [0401]; teaches it is known for the rental to be a rental property and for it to be used short term on vacation. The Examiner notes that the type of property is merely non-functional descriptive material as it does not change or alter the steps, the Examiner has provided Abhyanker reference to establish it is known for rentals to include vacation rental properties that include a house or room in a house and for the user to provide reviews of those rentals. Since Application 14/512,279 now Patent US 10,803,497 B2 already provides reviews it would have been obvious those reviews can include rental location such as a house or vacation rental property as they are known to be reviewed to assist other in deciding where to rent or vacation as shown in Abhyanker).
	Application 14/512,279 now Patent US 10,803,497 B2 discloses a system/method for processing reviews which utilizes the signal strength of the user device to determine if the user is at the location. Application 14/512,279 now Patent US 10,803,497 B2 collects review information but is not specific that review is for a vacation rental property or house.
	Abhyanker teaches that a known form type of review includes a vacation rental property or house. 
	It would have been obvious to one of ordinary skill in the art to include in the system/method of Application 14/512,279 now Patent US 10,803,497 B2 the ability to review a vacation rental property or house as taught by Abhyanker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Abhyanker, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of processing reviews provided by Application 14/512,279 now Patent US 10,803,497 B2, the ability to review a vacation rental property or house as taught by Abhyanker, for the purposes of using assisting others in determining where to rent. Since Application 14/512,279 now Patent US 10,803,497 B2 already provides reviews it would have been obvious those reviews can include rental location such as a house or vacation rental property as they are known to be reviewed to assist other in deciding where to rent or vacation as shown in Abhyanker.
As per claim 14, Application 14/512,279 now Patent US 10,803,497 B2 discloses the above-enclosed invention; however it is not explicit herein the property being reviewed comprises at least one of a hotel, motel, restaurant, house, or event venue.
	Abhyanker, which like Application 14/512,279 now Patent US 10,803,497 B2 talks about providing reviews, teaches it is known herein the property being reviewed comprises at least one of a hotel, motel, restaurant, house, or event venue (Figure 12, Page 22, paragraph [0217], Page 32, paragraph [0347], Page 35, paragraph [0371] and Page 37, paragraph [0401]; teaches it is known for the rental to be a rental property and for it to be used short term on vacation. The Examiner notes that the type of property is merely non-functional descriptive material as it does not change or alter the steps, the Examiner has provided Abhyanker reference to establish it is known for rentals to include vacation rental properties that include a house or room in a house and for the user to provide reviews of those rentals. Since Application 14/512,279 now Patent US 10,803,497 B2 already provides reviews it would have been obvious those reviews can include rental location such as a house or vacation rental property as they are known to be reviewed to assist other in deciding where to rent or vacation as shown in Abhyanker).
	Application 14/512,279 now Patent US 10,803,497 B2 discloses a system/method for processing reviews which utilizes the signal strength of the user device to determine if the user is at the location. Application 14/512,279 now Patent US 10,803,497 B2 collects review information but is not specific that review is for a vacation rental property or house.
	Abhyanker teaches that a known form type of review includes a vacation rental property or house. 
	It would have been obvious to one of ordinary skill in the art to include in the system/method of Application 14/512,279 now Patent US 10,803,497 B2 the ability to review a vacation rental property or house as taught by Abhyanker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Abhyanker, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of processing reviews provided by Application 14/512,279 now Patent US 10,803,497 B2, the ability to review a vacation rental property or house as taught by Abhyanker, for the purposes of using assisting others in determining where to rent. Since Application 14/512,279 now Patent US 10,803,497 B2 already provides reviews it would have been obvious those reviews can include rental location such as a house or vacation rental property as they are known to be reviewed to assist other in deciding where to rent or vacation as shown in Abhyanker.

Claim(s) 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. US 10,803,497 B2 in view of Farrell et al. (US 2015/0052222 A1) hereafter Farrell. 
As per claim 18, Application 14/512,279 now Patent US 10,803,497 B2 discloses the above-enclosed invention; however it is not explicit wherein the wireless network at the event is a public wireless network.
	Farrell, which like Application 14/512,279 now Patent US 10,803,497 B2, teaches wherein the wireless network at the event is a public wireless network (Page 5, paragraphs [0042]-[0043]; teaches that it is known for wireless networks to be either a public wireless network not requiring a password or a private network which requires a password. Since Application 14/512,279 now Patent US 10,803,497 B2 already discusses a wireless network it would have been obvious that it could be either a public or private wireless network and either require a password or not require a password. Additionally the wireless network could have both a private and public network allowing for both to exist through the same access point. As such it would have been obvious to use either of these known types of networks).
	Application 14/512,279 now Patent US 10,803,497 B2 discloses a system/method for processing reviews which utilizes the signal strength of the user device to determine if the user is at the location. Application 14/512,279 now Patent US 10,803,497 B2 uses a wireless network but is not specific that the network is a public wireless network or a private wireless network.
	Farrell teaches that it is known for the wireless network to be either a public or private wireless network and that a wireless access point can have both. 
	It would have been obvious to one of ordinary skill in the art to include in the system/method of Application 14/512,279 now Patent US 10,803,497 B2 the ability implement the wireless network as either a public or private wireless network as taught by Farrell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Farrell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of processing reviews provided by Application 14/512,279 now Patent US 10,803,497 B2, with the ability implement the wireless network as either a public or private wireless network as taught by Farrell, for the purposes of using known network types for the wireless network. Since Application 14/512,279 now Patent US 10,803,497 B2 already discusses a wireless network it would have been obvious that it could be either a public or private wireless network and either require a password or not require a password. Additionally the wireless network could have both a private and public network allowing for both to exist through the same access point. As such it would have been obvious to use either of these known types of networks.
	As per claim 19, Application 14/512,279 now Patent US 10,803,497 B2 discloses the above-enclosed invention; however it is not explicit wherein access by the client device to the wireless network at the event requires the client device to provide a password assigned to the wireless network at the event.
	Farrell, which like Application 14/512,279 now Patent US 10,803,497 B2, teaches wherein access by the client device to the wireless network at the event requires the client device to provide a password assigned to the wireless network at the event (Page 5, paragraphs [0042]-[0043]; teaches that it is known for wireless networks to be either a public wireless network not requiring a password or a private network which requires a password. Since Application 14/512,279 now Patent US 10,803,497 B2 already discusses a wireless network it would have been obvious that it could be either a public or private wireless network and either require a password or not require a password. Additionally the wireless network could have both a private and public network allowing for both to exist through the same access point. As such it would have been obvious to use either of these known types of networks).
	Application 14/512,279 now Patent US 10,803,497 B2 discloses a system/method for processing reviews which utilizes the signal strength of the user device to determine if the user is at the location. Application 14/512,279 now Patent US 10,803,497 B2 uses a wireless network but is not specific that the network is a public wireless network or a private wireless network, where a private wireless network requires a password.
	Farrell teaches that it is known for the wireless network to be either a public or private wireless network and that a wireless access point can have both. Farrell additionally establishes that a private wireless network requires a password.
	It would have been obvious to one of ordinary skill in the art to include in the system/method of Application 14/512,279 now Patent US 10,803,497 B2 the ability implement the wireless network as either a public or private wireless network, where a private wireless network requires a password as taught by Farrell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Farrell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of processing reviews provided by Application 14/512,279 now Patent US 10,803,497 B2, with the ability implement the wireless network as either a public or private wireless network, where a private wireless network requires a password as taught by Farrell, for the purposes of using known network types for the wireless network. Since Application 14/512,279 now Patent US 10,803,497 B2 already discusses a wireless network it would have been obvious that it could be either a public or private wireless network and either require a password or not require a password. Additionally the wireless network could have both a private and public network allowing for both to exist through the same access point. As such it would have been obvious to use either of these known types of networks.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. US 10,803,497 B2 in view of Avedissian et al. (US 2013/0283301 A1) hereafter Avedissian. 
As per claim 20, Application 14/512,279 now Patent US 10,803,497 B2 discloses the above-enclosed invention; however it is not explicit wherein the review data includes a video or image captured at the event by a camera of the client device.
Avedissian, which like Application 14/512,279 now Patent US 10,803,497 B2 talks about reviews, teaches it is known wherein the review data includes a video or image captured at the event by a camera of the client device (Page 1, paragraph [0010]; teaches that the review can be for any type of product or service and that the review can include video of the customer featuring the product or service. Page 2, paragraph [0015] and [0017]; teaches that the customer uses their own client device to capture video or image data for the purposes of reviewing the product or service. The Examiner notes that the data in the review itself is non-functional descriptive material as it does not change or alter the steps or the structure of the system. The Examiner has provided the Avedissian reference to establish that this type of data was known in reviews. Since Application 14/512,279 now Patent US 10,803,497 B2 already discusses the review data, it would have been obvious that the review data can be any type of data including video data as it will allow the customer to provide a video review of the product or service).
Application 14/512,279 now Patent US 10,803,497 B2 discloses a system/method for processing reviews which utilizes the signal strength of the user device to determine if the user is at the location. Application 14/512,279 now Patent US 10,803,497 B2 has review data but is not specific that the review data includes video or image data captured by the camera of the client device.
	Avedissian teaches that it is known for the review data to include video data captured by the camera of the client device.
	It would have been obvious to one of ordinary skill in the art to include in the system/method of Application 14/512,279 now Patent US 10,803,497 B2 the ability to capture review data including video data captured by the camera of the client device as taught by Avedissian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Avedissian, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of processing reviews provided by Application 14/512,279 now Patent US 10,803,497 B2, with the ability to capture review data including video data captured by the camera of the client device as taught by Avedissian, for the purposes of allowing the customer or client the ability to capture video to review the product or service. Since Application 14/512,279 now Patent US 10,803,497 B2 already discusses the review data, it would have been obvious that the review data can be any type of data including video data as it will allow the customer to provide a video review of the product or service.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bach et al. (US 5,619,650 A) – discusses the use of APIs and how they transmit messages between a client and server.
	Todd et al. (US 2012/0054016 A1) – discusses using a device to take a photograph and include it in the review. 
	Vardi et al. (WO 2009/029157 A1) – discusses mapping wireless access points.
Xu, R. (2013). Towards a Stronger Location Integrity (Transcript of Discussion). In: Christianson, B., Malcolm, J., Stajano, F., Anderson, J., Bonneau, J. (eds) Security Protocols XXI. Security Protocols 2013. Lecture Notes in Computer Science, vol 8263. Springer, Berlin, Heidelberg. https://doi.org/10.1007/978-3-642-41717-7_21
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        9/28/2022